                           UNITED STATES DISTRICT COURT
                               DISTRICT OF MARYLAND


DEMETRIUS ROBINSON and
TAMARA ROBINSON,

         Plaintiffs,

         v.                                                  Civil Action No. TDC-14-3667

NATIONS TAR MORTGAGE LLC,

         Defendant.




                                   MEMORANDUM OPINION

         Plaintiffs Demetrius and Tamara Robinson (the "Robin sons") have resided in a home in

Damascus, Maryland that has been subject to a mortgage loan. After attempts to modify the loan

failed, the Robinsons filed a class action Complaint against Defendant Nationstar Mortgage, LLC

("Nationstar") for alleged violations ofthe Real Estate Settlement Procedures Act ("RESPA"), 12

U.S.C.   ~S   2601-2617   (2012), specifically   RESPA's   implementing   regulations   known   as

"Regulation    X," 12 C.F.R.   S   1024.41 (2019), and the Maryland Consumer Protection Act

("MCPA"), Md. Code Ann., Com. Law        SS   13-101 to 13-411 (West 2015). Presently pending is

Nationstar's Motion for Summary Judgment, Nationstar's Motion to Strike, and the Robinsons'

Motion for Class Certification.    The Motions are fully briefed, and no hearing is necessary to

resolve the issues. See D. Md. Local R. 105.6. For the following reasons, the Motion for Summary

Judgment will be GRANTED IN PART and DENIED IN PART; the Motion to Strike will be

DENIED; and the Motion for Class Certification will be GRANTED IN PART and DENIED IN

PART.
                                        BACKGROUND

       Relevant factual and procedural background is set forth in the Court's prior Memorandum

Opinion granting in part and denying in part Nationstar's partial Motion to Dismiss. See Robinson

v. Nationstar Mortg. LLC, No. 14-3667, 2015 WL 4994491, at *1-2 (D. Md. Aug. 19, 2015).

Additional facts relevant to the pending motions are set forth below.

I.     Motion for Summary Judgment

       The Robinsons own a business called Green Earth Services, which provides waste and

recycling services to clients. They have a home in Damascus, Maryland purchased by Demetrius

Robinson ("Mr. Robinson").    In 2007, Mr. Robinson obtained a loan with the principal amount of

$755,000 to refinance the property. While Mr. Robinson signed the promissory note ("the Note"),

the deed of trust ("the Deed"), and the balloon payment rider for the 2007 loan, Tamara Robinson

("Mrs. Robinson") signed only the Deed and balloon payment rider and did not sign the Note.

Nationstar ultimately became the servicer of the Robinsons' loan.

       After several customers of Green Earth Services canceled its services, the Robinsons

sought loss mitigation in the form of a loan modification from Nationstar. Between July 2010 and

November 2013, the Robinsons submitted and Nationstar denied three applications for a loan

modification under the Home Affordable Modification Program ("HAMP").           The denial letters

stated that the loan's principal balance exceeded the limit under HAMP. As to the third denial on

November 7,2013, Nationstar informed the Robinsons that the loan modification application was

denied because the mortgage loan was not in default.

        During this period, in August 2013, the Robinsons retained a forensic loan auditor,

Professional Compliance Examiners ("PaCE"), and paid it $2,275 to help them communicate with




                                                 2
Nationstar.    In February 2014, after their income had further decreased, the Robinsons ceased

making payments on the mortgage loan. After this missed payment, Nationstar assessed a late fee.

        After they became delinquent on their loan, the Robinsons submitted another loan

modification    application to Nationstar    on March 7, 2014.      When Nationstar    received the

application, it prevented late fees from being assessed and put a hold on any foreclosure

proceedings.    However, Nationstar did not comply with all requirements of Regulation X, which

became effective on January 10,2014.        At the time, Nationstar had not completed the process of

updating its systems to conform to those requirements.     Accordingly, Nationstar did not send the

Robinsons an acknowledgment letter within five days stating that it had received the application,

as required by Regulation X.

        On March 8, 2014, Nationstar sent to Mr. Robinson a letter stating that he was ineligible

for a HAMP modification, but on March 15, 2014, it sent a different letter offering a loan

modification under which Mr. Robinson would receive a reduced interest rate for two years. In

approving such a modification, Nationstar made a mistake: . the underwriter working on the

Robinsons' loan had erroneously double-counted their income. Before the error was discovered,

Mr. Robinson appealed this offer as insufficient on April 10,2014.

        The Robinsons and Nationstar then engaged in a series of tortured exchanges over the next

several months. Mrs. Robinson was the primary point of contact for the Robinsons in interacting

with Nationstar.   Although she has worked as a bookkeeper for various companies, she was not

employed between March and September 2014. On May 5, 2014, Nationstar asked the Robinsons

for additional information to evaluate the appeal, including documents to verify their income. In

response, on May 30, 2014, Mr. Robinson sent Nationstar the exact same application that he had

submitted on March 7,2014.      On July 17,2014, Nationstar informed Mr. Robinson by letter that



                                                   3
he did not qualify for a HAMP modification and that since the March 14 loan modification offer

had not been accepted, it was withdrawn.

          Mr. Robinson then submitted another loan modification application on August 25, 2014.

The next day, Nationstar sent a letter noting that the August 25 application had been received and

requesting additional information.     On September 9, 2014, Nationstar sent Mr. Robinson a letter

denying the loan modification application and stating that it could not offer him any modification

because his income was not high enough to cover the mortgage payments under any modification

option.    During this time and up until September 25, 2017, Nationstar had not begun any

foreclosure proceedings on the Robinsons' home. The Robinsons have not made any mortgage

payments since January 2014 and have not been assessed any late fees since February 2014. From

January 2014 to the present, the Robinsons have not pursued other loss mitigation options, such as

a short sale.

          The Robinsons assert that they have paid a total of $6,147.12 in unspecified fees to

Nationstar.     In addition to the fee paid to PaCE, the Robinsons also assert as damages $50.58 in

administrative    costs, specifically postage fees for sending information relating to their loan

modification application to Nationstar, and 120 hours of time expended on the loan modification

process. The Robinsons also claim as damages interest overcharges of approximately $141,000.

II.       Motion for Class Certification

          A.      Procedural History

          Before relating the facts relevant to the Motion for Class Certification, the Court will

highlight the relevant procedural history affecting the record before the Court. A Scheduling Order

was first entered on November 24, 2015, and the period for discovery was extended four times

between November 2015 and January 2017. On February 16,2017, the Court referred the case to



                                                   4
United States Magistrate Judge Charles B. Day to address discovery issues. On June 16, 2017, the

Magistrate Judge bifurcated discovery to focus initially on the merits of the Robinsons' individual

claim and the question of class certification, ordered Nationstar to disclose electronic records so

that the Robinsons could sample Nationstar's data for purposes of a motion for class certification,

and limited the discovery of such records to a sample of 400 loans from the period from January

10,2014 to June 30, 2014 and "to areas which inform" the Court's decision on class certification,

namely whether Nationstar was in compliance with Regulation X. Mot. Class Certif. Joint Record

("MCC JR") 0907. After two more extensions were granted, based on a finding by the Magistrate

Judge that "Defendant has failed to comply" with its discovery obligations and delayed the process,

discovery closed on March 22, 2018. Order, ECF No. 125.

       Throughout discovery, Nationstar repeatedly stated that it could not produce the data on

loss mitigation or loan modification applications from its databases in the form requested by the

Robinsons. As a result, on January 29, 2018, the Magistrate Judge granted the Robinsons' Motion

to Compel in which the Robinsons had sought to have the Court order Nationstar to accept and run

scripts created by the Robinsons' expert to extract the relevant data from Nationstar's databases

on the sample of loans from which they could test their methodology for identifying members of

the proposed classes. The Robinsons' expert had written the scripts using data dictionaries and

without accessing the databases. The Magistrate Judge ordered Nationstar to run those scripts and

return the electronic data to the Robinsons. When those scripts did not produce data that allowed

the Robinsons to conduct the sampling, the Magistrate Judge ordered Nationstar on April 3, 2018

to run certain "structural scripts" on two of its four databases.   Discovery Order, ECF No. 143.

The Robinsons appealed the Magistrate Judge's ruling because it did not require Nationstar to run

a structural script for a third database. On July 16,2018, the Court affirmed the Magistrate Judge's



                                                  5
ruling and required Nationstar to produce all outstanding "records subject to discovery orders."

Order at 2, ECF No. 164. After an additional period of expert discovery relating to the class

certification motion, discovery closed on December 30,2018.

       B.      Nationstar Tracking Systems

       Nationstar employees use four software applications and databases to store and track

electronic information relating to loans: (l) Loan Services and Accounting Management System

("LSAMS"),    Nationstar's   primary loan servicing software, which contains data for loans,

including the permanent records of the accounting history, communication         logs, and letters

documented with codes that were sent to the borrower; (2) Remedy Star, Nationstar's proprietary

loss mitigation and loan modification management system, which, among other tasks, tracks the

status and timeline of a loan modification and links to documents stored in FileNet; (3) LPS

Desktop ("LPS"), an application which Nationstar uses to track and manage foreclosure processes

and communicate with outside attorneys; and (4) FileNet, a platform that houses PDF images of

documents, including letters sent to borrowers by Nationstar.   Every mortgage has a unique loan

number that can be used to identify the borrower and the loan in each of the four databases.

       At different stages in the processing of a loan modification        application, Nationstar

employees enter certain codes into certain databases, and certain information can be stored and

accessed through those applications.       According   to Nationstar's   Underwriting   Workflow

Procedures, which sets forth the steps followed to review loans for modifications, when a borrower

submits a loan modification application, a code is entered into LSAMS and updates the loan's

substatus in Remedy Star. A letter noting receipt of the application is automatically generated and

sent to the borrower, and a Nationstar employee checks the application's        documentation    to

determine if it is complete based on a checklist. Whether an application is complete depends on



                                                 6
the requirements of the investor who holds the loan. If the initial application is complete, the

substatus in Remedy Star is changed to refer the application to an underwriter for review, and an

additional code is added in LSAMS. A code is also added to LSAMS to put a hold on foreclosure

proceedings.   If the initial application is not complete, a different Remedy Star substatus notation

and LSAMS code are entered, and a letter is created and sent to the borrower asking for the required

documents. A code is entered in Remedy Star when the letter is sent. These letters are based on

standard Nationstar templates, and the code reflects the type of letter sent.

        Once an underwriter is assigned, that employee double-checks whether the application

contains all required documentation and is complete.      If more documents are required, then the

same Remedy Star substatus and LSAMS code that denote missing documents are entered. Once

the documents are received, the Remedy Star substatus and LSAMS code are changed again to

mark the application complete. The loan is then evaluated for loan modification options. If the

application is denied, a notice to that effect is sent to the borrower.   When each event occurs-

either the mailing of a letter or the changing of a code or substatus-the       date is recorded in the

databases.

        C.      Class Methodology

        The Robinsons'     designated expert, Geoffrey Oliver, has offered a methodology            for

identifying class members and when their rights under RESPA and the MCP A have been violated.

Oliver is the Chief Executive Officer of Hilltop Advisors LLC, a financial services consulting,

compliance audit, and accounting advisory firm, and has extensive experience conducting

compliance reviews for mortgage servicers, including for compliance with loss mitigation

procedures.    He was retained by the Robinsons under an arrangement through which he is to be

paid a flat fee of $125,000: $62,500 up front, with an additional $62,500 to be paid if a class is



                                                  7
certified in this case. To prepare his expert report, Oliver reviewed a randomly selected sample of

400 loans serviced by Nationstar in which a loan modification application was submitted.

       For the claims that rely on the timing of a response, Oliver and the Robinsons propose

using changes in the Remedy Star substatus or LSAMS codes and documents stored in FileNet to

identify the date a loan modification application was received or marked as complete, to identify

the date a response was sent, and to count the number of days between events.             According to

Oliver, to determine that certain disclosures or specific information were conveyed to borrowers,

the "object_id" field used in FileNet can be used to identify the type of letter sent. Furthermore,

Oliver states that since Nationstar employees used templates to communicate with borrowers, he

could determine whether there were violations of certain RESP A provisions based on entries

showing that Nationstar employees used templates that did not comply with RESP A. He asserts

that damages to borrowers can be calculated based on entries in LSAMS and other data showing

that fees were assessed, and that it would be possible to identify which fees would not have been

assessed but for a RESP A violation.

        Because of the manner in which class discovery was conducted, see supra part II.A, Oliver

did not have access to all of Nations tar' s data fields for the representative sample ofloans. Instead,

he analyzed certain data fields that were returned by the scripts written by a different expert.

According to Oliver, if he used incorrect data, that was a result of the limited data fields and

definitions provided to him.     Based on his experience and review of deposition transcripts of

Nationstar employees, Oliver asserts that Nationstar has computerized data from which RESPA

violations may be identified, not least because Nationstar must be able to demonstrate                its

compliance with RESP A to regulators.




                                                   8
       In contrast, Nationstar maintains that there is no way to reliably identify when a loss

mitigation application is submitted or complete using codes and status change entries in its existing

software, and that the only way to make those determinations is through a file-by-file review.

Specifically, the application itself would have to be reviewed to determine when it was stamped

as received by Nationstar. In addition, Nationstar asserts that not all loan modification applications

referred to an underwriter are complete. While the Nationstar employee who conducts the initial

processing of an application may refer it to an underwriter based on its facial completeness, the

underwriter makes the final determination of whether the application is complete and is responsible

for obtaining any additional required documentation.     Through both a declaration by a Nationstar

Vice President of Default Servicing, Brandon Anderson, and an expert report by Stuart D. Gurrea,

Nationstar contests Oliver's analysis and endeavors to establish that the only way to identify

RESPA violations using Nationstar's      data is through a file-by-file review.    For example, since

default fees are often paid by sources other than the borrower, such as in a short sale or refinancing,

Nationstar challenges Oliver's assessment that fees identified through LSAMS can be deemed to

constitute damages from RESP A violations, because the software does not reflect who paid the

fee.

        Furthermore, according to Nationstar, to identify the content of a letter sent to a borrower,

the letter itself must be viewed. Nationstar has no process for standardizing file names. The entry

under "object_id"    acts as a unique identifier for an electronic file, but it does not contain

information about the file's substance and could in fact contain multiple submissions or documents

relating to one borrower. Moreover, because borrowers often submit multiple loan modification

applications, and because Nationstar's data is stored at the loan level, not at the application level,

Nationstar claims that it is not possible to tell from the data alone, without reviewing the files,



                                                   9
whether a status or code change is in response to a specific loan modification            application.

Nationstar claims that manual review of each file would take about 60 to 90 minutes per file.

                                             DISCUSSION

I.     Motion for Summary Judgment

       Nationstar seeks summary judgment on the Robinsons' RESPA claims on the grounds that

(1) Mrs. Robinson is not a proper plaintiff because she is not a "borrower" within the meaning of

RESP A; (2) RESP A is inapplicable because Nationstar was required to comply with Regulation

X only as to the Robinsons' first loss mitigation application; (3) there is no evidence to support a

violation of 12 C.F.R.   SS   1024.41(f), (g), and (h); and (4) there is no evidence of actual damages

from any RESPA violation. Nationstar also asserts that the Robinsons have not identified evidence

sufficient to support their MCP A claims.

       A.       Legal Standard

       Under Federal Rule of Civil Procedure 56(a), the Court grants summary judgment if the

moving party demonstrates that there is no genuine issue as to any material fact, and that the

moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a); Celotex Corp. v.

Catrett, 477 U.S. 317, 322 (1986). In assessing the Motion, the Court views the facts in the light

most favorable to the nonmoving party, with all justifiable inferences drawn in its favor. Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986). The Court may rely only on facts supported in

the record, not simply assertions in the pleadings.      Bouchat v. BaIt. Ravens Football Club, Inc.,

346 F.3d 514, 522 (4th Cir. 2003). A fact is "material" ifit "might affect the outcome of the suit

under the governing law." Anderson, 477 U.S. at 248. A dispute of material fact is only "genuine"

if sufficient evidence favoring the nonmoving party exists for the trier of fact to return a verdict

for that party. Id. at 248--49.



                                                    10
         B.       RESPA

         Congress enacted RESP A to protect consumers from "unnecessarily                    high settlement

charges caused by certain abusive practices" in the real estate mortgage industry, and to ensure

"that consumers throughout the Nation are provided with greater and more timely information on

the nature and costs of the settlement process."          12 U.S.C.   S   2601(a).   RESPA's implementing

regulations, codified at 12 C.F.R.         SS   1024.1 to 1024.41 and known as "Regulation X," see 12

C.F.R.   S    1024.1, prescribe additional duties and responsibilities         of mortgage servicers under

RESPA. Regulation X went into effect on January 10,2014.                  Mortgage Servicing Rules Under

the Real Estate Settlement Procedures Act ("Regulation X"), 78 Fed. Reg. 10696, 10708 (Feb. 14,

2013) (codified at 12 C.F.R. Part 1024).

         Under a provision of Regulation X entitled "Loss mitigation procedures,"                   mortgage

servicers must take certain steps when a borrower applies for loss mitigation measures, such as the

loan modifications sought in this case. See 12 C.F.R.         S 1024.41.    Specifically, if a loss mitigation

application is received "45 days or more before a foreclosure sale," the loan servicer must provide

a notice to the borrower "in writing within 5 days" of receiving it in which the servicer

acknowledges receipt of the application and states whether the "application is either complete or

incomplete."          12 C.F.R   S   1024.41(b)(2)(B).   A complete loss mitigation application is "an

application in connection with which a servicer has received all the information that the servicer

requires from a borrower in evaluating applications for the loss mitigation options available to the

borrower."      Id.    S 1024.41(b)(1).    If the application is complete "more than 37 days before a

foreclosure sale," the servicer may not move for a foreclosure judgment or conduct a foreclosure

sale, but instead must first "[ e]valuate the borrower for all loss mitigation options available to the

borrower," send to the borrower "a notice in writing stating the servicer's determination of which



                                                         11
loss mitigation options, if any, it will offer," and include a statement of applicable appeal rights.

Id.   S   1024.41(c)(l)(i)-(ii),   (g). That notice must be provided within 30 days of receiving the

complete loss mitigation application.             Id   S 1024.41(c)(I).       "If a borrower's        complete loss

mitigation application is denied for any trial or permanent loan modification option available to

the borrower," the servicer must state in the required notice to the borrower "the specific reason

or reasons for the servicer's determination for each such trial or permanent loan modification and,

if applicable, that the borrower was not evaluated on other criteria." Id.              S   1024.41(d). If the loan

servicer denies a loan modification application where the complete application was received more

than 90 days before a foreclosure sale, the servicer must allow the borrower to appeal and must

respond to the appeal within 30 days of receiving it by stating in writing whether the appeal was

granted and a loan modification will be offered. Id.             S 1024.41 (h)(l),    (4). Finally, a loan servicer

"is only required to comply with the requirements" of section 1024.41 "for a single complete loss

mitigation application for a borrower's mortgage loan account." Id.                  S 1024.41(i).
            A borrower may enforce violations of these provisions through a private cause of action

pursuant to 12 U.S.C.        S 2605(t).   See 12 C.F.R.   S   1024.41 (a). A servicer that fails to comply with

Regulation X is liable for actual damages and, upon a finding of a "pattern or practice" of non-

compliance by the servicer, up to $2,000 in statutory damages. 12 U.S.C.                   S 2605(t)(l).   For a class

action brought for violations of Regulation X, a servicer is liable for "actual damages to each of

the borrowers in the class" and, upon a finding of a "pattern or practice" of noncompliance,

statutory damages amounting to a maximum of $2,000 per class member up to a total of the lesser

of $1 million or one percent of the servicer's net worth. Id.             S 2605( t)(2).




                                                          12
                 1.     Mrs. Robinson

          Nationstar argues that summary judgment      should be granted against Mrs. Robinson

because she is not a "borrower" within the meaning of RESP A. A "borrower" may enforce the

provisions of Regulation X pursuant to 12 U.S.C. ~ 2605(f).         12 C.F.R. ~ 1024.41(a).     That

provision provides, in parallel, that a loan servicer which does not comply with Regulation X is

liable "to the borrower."   12 U.S.C. ~ 2605(f). It follows that only borrowers may bring a claim

that a loan servicer has violated Regulation X. See Johnson v. Ocwen Loan Servicing, 374 F.

App'x 868, 873 (11 th Cir. 2010) (holding that a plaintiff who "was not a borrower or otherwise

obligated on the ... loan" did not have standing to bring a RESP A claim); Nelson v. Nationstar

Mortg. LLC, No. 16-0307,2017 WL 1167230, at *3 (E.D.N.C. Mar. 28, 2017). Courts have held

that a person who did not sign the promissory note is not a "borrower" for the purposes of RESP A

because that individual has not "assumed the loan." Nelson, 2017 WL 1167230, at *3 (collecting

cases).

          Here, Mrs. Robinson signed the Deed but did not sign the Note. The Deed specifies that a

person who signs it but "does not execute the note" is a co-signer of the Deed in order to mortgage

and convey that person's interest in the Property under the terms of the Deed, but "is not personally

obligated to pay the sums secured by this Security Instrument," and her consent is not required to

alter the terms of the Deed or the Note. Mot. Summ. J. Joint Record ("MSJ JR") 0102. Thus, Mrs.

Robinson is not "obligated" to pay the amount due on the Note and therefore is not a "borrower"

for purposes ofRESPA.       Johnson, 374 F. App'x at 873; Keen v. Ocwen Loan Servicing, LLC, No.

17-0982, 2018 WL 4111938, at *5-6 (M.D. Tenn. Aug. 28, 2018) (holding that a spouse who

signed a deed of trust stating that a person who did not sign the promissory note was not obligated




                                                  13
on the security instrument, but did not sign the promissory note, was not a borrower under

RESPA).

       The cases cited by the Robinsons do not alter the Court's conclusion.       In Washington v.

Am. Home Loans, No. 09-08213,2011        WL 11651320 (C.D. Cal. Nov. 12,2011), the court held

that a plaintiff who signed a deed of trust on a property and was ajoint tenant with her son, but did

not sign the promissory note, had constitutional standing to bring a RESP A claim because she

stood to be injured if a default on her son's loan led to the loss of her equitable interest in the

property. Id. at *2. The court, however, did not explain how in the absence of any obligation to

pay back to the Note, the plaintiff qualified as a "borrower" under the RESP A statute. Id. In

Frank v. JP. Morgan Chase Bank, NA., No. 15-05811,2016           WL 3055901 (N.D. Cal. May 31,

2016), the plaintiff had signed the deed of trust but not the promissory note but was nevertheless

deemed to have standing because she had owned the home with a right of survivorship with her

deceased husband, who had signed the note. Id. at *5.       In Frank, due to the state's community

property laws, the mortgage was "a community debt," and after her husband died, the plaintiff

"was therefore obligated to make the loan payments" because of her interest in the home. Id. Here,

the Robinsons have not put forward any evidence that Mrs. Robinson has an ownership interest in

the home that would specifically obligate her to make payments on the loan. Indeed, Mr. Robinson

testified that Mrs. Robinson did not sign the Note because she did not purchase the property with

him. Where the deed oftrust explicitly states that Mrs. Robinson is not obligated on the loan, the

Court finds that she is not a borrower under RESP A and cannot bring the claim against N ationstar

under Regulation X. See Keen, 2018 WL 4111938, at *5-6. Nationstar's Motion for Summary

Judgment will be granted as to Tamara Robinson.




                                                 14
                2.      Subsequent Loss Mitigation Application

         Nationstar argues that it should be granted summary judgment on all of the RESPA claims

because Nationstar was required to comply with Regulation X only as to a borrower's first loss

mitigation application, and the Robinsons' March 7, 2014 application was not their first loan

modification application.

         Regulation X, which became effective on January 10,2014, 78 Fed. Reg. 10696, 10708,

provides that "[ a] servicer is only required to comply with the requirements of this section for a

single complete loss mitigation application for a borrower's mortgage loan account."      12 C.F.R

S   1024.41 (i). The regulation is silent on whether a loss mitigation application submitted before

January 10,2014 could qualify as the "single complete loss mitigation application."     See id.; 78

Fed. Reg. 10696, 10836.       While several district courts have concluded that loss mitigation

applications submitted before Regulation X's effective date do not count as the single application

for which a loan servicer must comply with Regulation X, see, e.g., Farber v. Brock & Scott, LLC,

No. 16-0117,2017 WL 4347826, at *15 (D. Md. Sept. 29, 2017); Billings v. Seterus, Inc., 170 F.

Supp. 3d 1011, 1015 (W.D. Mich. 2016), at least one district court has held that loan servicers

need not comply with Regulation X if the borrower had previously submitted a loss mitigation

application before the January 10,2014 effective date, see Trionfo v. Bank of America, NA., No.

15-0925,2015 WL 5165415, at *4 (D. Md. Sept. 2, 2015).

         Based on the language of Regulation X, the Court finds that a loss mitigation application

submitted before the effective date does not count as the single application subject to the

regulation.   The language of the regulation states not that a loan servicer must comply with

Regulation X's requirements only for a borrower's first loss mitigation application, but that a loan

servicer must "comply with the requirements"          only "for a single complete loss mitigation



                                                 15
application."   12 C.F.R ~ 1024.41(i). The distinction is crucial. Regulation X's effective date

reflected "an intent not to apply it to conduct occurring prior to that date." Campbell v. Nationstar

Mortg., 611 F. App'x 288, 297-98 (6th Cir. 2015) (holding that Regulation X did not apply to loss

mitigation applications submitted before the effective date). Thus, a loan servicer could not have

complied with Regulation X for a loss mitigation application submitted before January 10,2014

because there was no regulation in effect with which to comply. Accordingly, a loan servicer must

comply with Regulation X as to the first loss mitigation application submitted after the effective

date. See Farber, 2017 WL 4347826 at 15; Billings, 170 F. Supp. 3d at 1014.

        Here, even though the Robinsons' March 7,2014 loss mitigation application was not the

Robinsons' first such application, it was their first submitted after the effective date of Regulation

X. Therefore, Nationstar was required to comply with section 1024.41 in processing it. See 12

C.F.R. ~ 1024.41 (i). The Court will therefore deny the Motion for Summary Judgment as to this

argument.

                3.     12 C.F.R. ~ 1024.41(f), (g), (h)

        Nationstar further argues that summary judgment must be entered in its favor on the

Robinsons' claims under 12 C.F.R. ~ 1024.41(t), (g), and (h) because there is no evidence in the

record that Nationstar violated those provisions. Under subsections (t) and (g), a loan servicer is

not permitted to begin foreclosure proceedings or move for foreclosure judgment if "a borrower

submits a complete loss mitigation application" except in certain circumstances. Id. ~ 1024.41 (t),

(g).   The record is undisputed that as of September 25, 2017, Nationstar had neither started

foreclosure proceedings nor moved for foreclosure judgment on the Robinsons' home. In their

memorandum in opposition to the Motion for Summary Judgment ("Opposition"), the Robinsons

admit that they "do not have evidence that Nationstar dual tracked them" or began foreclosure



                                                  16
proceedings while a loan modification application was pending. Opp'n Mot. Summ. J. ("Opp'n')

13, ECF No. 222. Summary judgment will therefore be entered for Nationstar on the claims that

Nationstar violated subsections (f) and (g).

         Under subsection (h), if a loan servicer receives a complete loss mitigation application

more than 90 days before a foreclosure sale but then denies the application, the servicer must allow

the borrower to appeal and must respond to the appeal within 30 days of receiving it.             1d.

S 1024.41(h)(l),      (4). Nationstar sent Mr. Robinson two letters denying his loan modification

application on July 17,2014 and September 9,2014, but there is no evidence in the record that the

Robinsons submitted an appeal to either of those letters. While Demetrius Robinson did appeal

Nationstar's March 15, 2014 offer of an in-house modification, the requirements of subsection (h)

were not triggered because the offer was not a denial of a loan modification application.      See 12

C.F.R.   S 1024.41 (h)(l).   The Robinsons do not address this argument in their Opposition.    Since

there is no genuine issue of material fact as to whether Nationstar violated subsection (h), summary

judgment will be entered for Nationstar on that claim.

                 4.       Actual Damages

         Finally, N ationstar argues that summary judgment should be entered on the RESP A claims

because the Robinsons cannot establish that they have suffered actual damages as a result of

Nationstar's violations of Regulation X.

         A servicer that fails to comply with Regulation X is liable for "any actual damages to the

borrower as a result of the failure" to comply.          12 U.S.C.   S 2605(f)(l)(A);   see 12 C.F.R.

S 1024.41(a).      Plaintiffs "must present specific evidence to establish a causal link between the

[servicer's] violation and their injuries." McLean v. GMAC Mortg. Corp. ("McLean 11'),398 F.

App'x 467, 471 (lIth Cir. 2010). Actual damages may include late fees; denial of credit or access



                                                   17
to the full amount of a credit line; out-of-pocket expenses incurred in dealing with a RESP A

violation, such as expenses for preparing and copying correspondence;            and lost time and

inconvenience, including time spent away from employment while preparing correspondence "to

the extent it resulted in actual pecuniary loss." McLean v. GMAC Mortg. Corp. ("McLean 1'),595

F. Supp. 2d 1360, 1366 (S.D. Fla. 2009), aff'd, 398 F. App'x 467, 471 (1Ith Cir. 2010). But see

Sutton v. CitiMortgage, Inc., 228 F. Supp. 3d 254, 274-75 (S.D.N.Y. 2017) (holding that

"incidental costs related to the sending of correspondence" to the servicer, including "postage and

travel," are not actual damages under RESP A because such a rule "would transform virtually all

unsatisfactory borrower inquiries into RESP A lawsuits"). Actual damages may also include "non-

pecuniary damages, such as emotional distress and pain and suffering." McLean 11,398 F. App'x

at 471.

          Some courts have held that administrative costs that predate the alleged RESP A violation

cannot constitute "actual damages." See, e.g., Linderman v. Us. Bank Nat 'f Ass'n, 887 F.3d 319,

321 (7th Cir. 2018). Others, however, have concluded that "all expenses, costs, fees, and injuries

fairly attributable to" a servicer's RESPA violation are damages, "even if incurred before the"

violation, because the "wrongful act ... cause (d] damages retroactively" and "transmogrifie( d]"

the costs that predate the RESP A violation into damages. Marais v. Chase Home Fin., LLC, 24 F.

Supp. 3d 712, 728 (S.D. Ohio 2014).

          In Baez v. Specialized Loan Servicing, LLC, 709 F. App'x 979 (11th Cir. 2017), the United

States Court of Appeals for the Eleventh Circuit held that postage costs incurred by the plaintiff to

send the "initial request for information is not a cost to the borrower 'as a result ofthe failure' to

comply with a RESP A obligation," because a violation has not occurred and will not "necessarily

occur" at the time the plaintiff paid the postage. Id. at 983. The Court agrees that costs, including



                                                  18
administrative costs, "incurred whether or not the servicer complied with its obligations" are not

actual damages "caused by, or 'a result of,''' the RESPA violation, whether or not they occurred

before or after the violation. Id. at 983 (quoting 12 U.S.C.   S 2605(f)(l)(A)).   However, ifthe costs

are shown to have been incurred in response to the RESP A violation, the Court finds that they

would be actual damages within the meaning of 12 U.S.C.        S 2605(f).
         Notably, although a borrower may recover up to $2,000 in statutory damages upon a

showing of a "pattern or practice of non-compliance with the requirements" of Regulation X, 12

U.S.C.   S 2605(f)(l)(B),   a borrower cannot recover these additional damages "without first

recovering actual damages." Wirtz v. Specialized Loan Servicing, LLC, 886 F.3d 713, 719-20 (8th

Cir. 2018); Renfroe v. Nationstar Mortg., LLC, 822 F.3d 1241, 1247 nA (lIth Cir. 2016) (dicta).

But see Ayres v. Ocwen Loan Servicing, LLC, 129 F. Supp. 3d 249, 266 (D. Md. 2015).

         The Robinsons assert that they have suffered damages in the lost opportunity to have their

mortgage loan modified and to pursue other loss mitigation options; in the fees, late fees, and

interest that Nationstar has assessed since they became delinquent on their loan; in the lost "time

and effort" which they expended in "pursuing the loss mitigation process with Nationstar" rather

than trying to improve their business; and in administrative costs, including "postage, travel

expenses, photocopying, scanning, and facsimile expenses." Am. Compi. ~~ 89, 90, ECF No. 26-

1. They have claimed $141,000 in interest; $6,147.12 in fees assessed by Nationstar; $2,275 in

consulting fees; $50.58 in administrative costs; and lost time and labor of approximately 120 hours;

as well as punitive and statutory damages. They do not seek damages in the Amended Complaint

for emotional distress or include such a claim in their itemized list of damages submitted in

discovery.




                                                  19
       In support of these claims, Mr. Robinson testified in his deposition that the $141,000 in

interest represents the amount that the Robinsons have been overcharged over the life of the loan.

He asserted that the amount of fees was calculated based on Nationstar's statements, but he could

not specify the nature of the fees. The one-time consulting fee was paid in August 2013 to PaCE,

a forensic loan auditor, to advise the Robinsons on how to communicate with Nationstar and to

handle their loan. After March 2014, Mrs. Robinson was primarily responsible for communicating

with Nationstar and PaCE. While she is trained as a bookkeeper, at the time of the Robinsons'

2014 application for a loan modification and in the subsequent months, Mrs. Robinson was not

employed in any capacity.

        Some of the alleged damages are not supported in law or in fact.      Since Regulation X

explicitly does not require a loan servicer to provide a loan modification, the Robinsons' claim

that they suffered damages because they did not receive a loan modification is not cognizable

under the statute. See 12 C.F.R.   S 1024.41(a).   Although the Robinsons contend that they would

have pursued other loss mitigation options in the absence of the RESP A violations, they have not

identified any such options in a way that would permit a calculation of damages associated with

any lost opportunity.   Where the PaCE consulting fee was a one-time fee to advise the Robinsons

in their interactions with Nationstar paid in August 2013, several months before they first

submitted the March 2014 loan modification application, this cost was incurred "whether or not

[Nationstar] complied with its obligations." Baez, 709 F. App'x at 983. Likewise, although Mrs.

Robinson expended time corresponding with Nationstar, she was not working for pay at the same

time, and the Robinsons have not provided evidence to quantify the loss to Mr. Robinson, the only

viable plaintiff here. While Mrs. Robinson stated that she was conducting bookkeeping for Green

Earth Services during the relevant time frame, she testified that her work was less than six hours



                                                   20
per week, and the Robinsons have not shown that her time spent communicating with Nationstar

"resulted in actual pecuniary loss" to Mr. Robinson or the business. McLean 1,595 F. Supp. 2d at

1366.

        In contrast, the Court finds that there is a genuine issue of material fact whether the

administrative   costs and fees incurred by the Robinsons resulted from Nationstar's         RESPA

violations. Although the parties have not offered specific details on the nature and timing of those

costs and fees, it is reasonable to infer that at least some portion of them were incurred after they

submitted their March 7, 2014 loan modification application and after Nationstar had violated

Regulation X. For example, it was undisputed that on May 30, 2014, Mr. Robinson, in response

to Nationstar's requests for additional information, resubmitted the same information sent with his

March 2014 loan modification application.        Similarly, though the precise nature of the fees

imposed was not specified, it is reasonable to infer that some were attributable to delays linked to

RESPA violations. Finally, while Nationstar presented arguments for why the Robinsons have not

shown damages as to most of the asserted categories, it did not advance any argument for why the

interest damages claimed by the Robinsons were not attributable to Nationstar's        Regulation X

violations and thus is not entitled to summary judgment on that issue. Because there are, at a

minimum, disputed issues of fact as to what fees, administrative costs, and interest constitute

damages, the Court will deny the motion for summary judgment on the issue of actual damages.

Where the Robinsons may be able to show that they have suffered actual damages, their claim for

statutory damages, upon a showing that Nationstar has engaged in a pattern or practice of violating

Regulation X, remains viable. See Wirtz, 886 F.3d at 719-20.




                                                 21
       C.        MCPA

       Nationstar also seeks summary judgment on the Robinsons' claims under the MCPA,

which include claims of misleading statements in connection with the collection of consumer

debts, in violation of section 13-301(1), (3) and section 13-303(4)-(5) of the MCPA, and claims

that Nationstar did not respond to consumer inquiries within 15 days, in violation of section 13-

316(c) of the MCPA. The Court will address the varying claims in tum.

                 1.      Sections 13-301 and 13-303

       The MCPA prohibits the use of an "unfair or deceptive trade practice" in the "[t]he

extension of consumer credit" or "[t]he collection of consumer debts" and provides for a private

right of action. Md. Code Ann., Com. Law       SS   13-303(4)-(5),   13-408.   To establish an MCPA

violation under this provision, a plaintiff must establish that (I) the defendant engaged in an unfair

or deceptive practice or misrepresentation; (2) the plaintiff relied upon the representation; and (3)

doing so caused the plaintiff actual injury. Stewart v. Bierman, 859 F. Supp. 2d 754, 768-69 (D.

Md. 2012) (citing Lloyd v. Gen. Motors Corp., 916 A.2d 257, 277 (Md. 2007)), aff'd sub nom.

Lembaeh v. Bierman, 528 F. App'x 297 (4th Cir. 2013). An "unfair or deceptive" trade practice

includes a "false ... or misleading oral or written statement ... or other representation ... which

has the capacity, tendency, or effect of deceiving or misleading consumers."        Md. Code Ann.,

Com. Law    S   13-301(1).

       In the Amended Complaint, the Robinsons claim that Nationstar's representations that it

offered many loss mitigation plans and "would evaluate" borrowers "for eligibility for all these

loss mitigation plans" were false.      Am. CompI. ~ 120.        Nationstar correctly notes that the

Robinsons have not identified a false or misleading statement or representation by Nationstar in

the record. Furthermore, to the extent that the Robinsons' claim is that Nationstar falsely stated



                                                    22
that it would evaluate the Robinsons for all available loss mitigation plans, the Robinsons point

only to statements in letters that the Robinsons "may" be eligible for certain non-HAMP loan

modification programs.    See, e.g. MSJ JR 0284.        Where such statements in no way promise

approval, the Robinsons appear to claim that such statements are false or misleading because

Nationstar never intended to, and did not, evaluate the Robinsons for the various loss mitigation

options. The Robinsons, however, have not identified any evidence that Nationstar did not intend

to, and did not, conduct such evaluations.   Instead, the Robinsons assert that Nationstar has not

affirmatively proven that it conducted such reviews. This assertion mischaracterizes the burden

of proof in a civil case. It is the plaintiffs who bear the burden of proving their claims. At this

stage of the proceedings, the Court must rely on facts in the record, and not assertions in the

pleadings.   Bouchat, 346 F.3d at 522. Where the Robinsons, after discovery, cannot point to

evidence that Nationstar did not even consider or evaluate the Robinsons for loss mitigation

options, they have not established the existence of a genuine issue of material fact on the issue of

false or misleading statements. Accordingly, Nationstar's Motion for Summary Judgment will be

granted as to the MCPA claims under sections 13-301 and 13-303.

                 2.    Section 13-316

        Section 13- 316( c) governs "mortgage servicing" and, among other requirements, provides

that a "servicer shall designate a contact to whom mortgagors may direct complaints and inquiries"

and that the "contact shall respond in writing to each written complaint or inquiry within 15 days

if requested."   Md. Code Ann., Com. Law     S   13-316( c). The servicer "is liable for any economic

damages caused by the violation." Id.   S 13-316(e)(1).
        Nationstar argues that summary judgment should be entered on the Robinsons' MCPA

claim under section 13-316 because the Robinsons have not shown that they submitted a complaint



                                                   23
or inquiry that triggers a duty to respond.   This Court previously held that a loan modification

application can be an inquiry under the MCPA that triggers a duty to respond, and that in the case

of the Robinsons, the loan modification application that was "submitted at the request of

Nationstar[] necessarily seeks a response." Robinson, 2015 WL 4994491, at *4 (citing Marchese

v. JPMorgan Chase Bank, NA., 917 F. Supp. 2d 452,467 (D. Md. 2013)). The Court will not

revisit this determination.

        Nationstar further argues that the Robinsons cannot show that they suffered economic

damages as a result of the violation of section 13-316.       Although section 13-316 provides a

remedy only for economic damages arising from a mortgage servicer's failure to respond to an

inquiry, see Md. Code Ann., Com. Law      S 13- 316( e), for the reasons   stated above, see supra part

1.B.4, the Robinsons have provided sufficient evidence to create a genuine issue of material fact

whether they have suffered economic damages, in the form of administrative costs, fees, and

interest. Cf Marchese v. JPMorgan Chase Bank, NA., 917 F. Supp. 2d 452, 468 (D. Md. 2013)

(holding that the plaintiff sufficiently pleaded actual injury or loss under the MCP A where he

alleged that he suffered "bogus late fees," damage to his credit, and attorney's fees); see also Cole

v. Fed'l Nat'l Mortg. Ass 'n, No. 15-3960,2017 WL 623465, at *8 (D. Md. Feb. 14,2017) (holding

that the plaintiff sufficiently pleaded damages under the MCP A where she alleged that the

defendant's failures to respond "resulted in the continual assessment of accruing interest, fees and

costs on the mortgage account," as well as "stress, physical sickness, headaches, sleep deprivation,

worry, and pecuniary expenses"). Nationstar's Motion will be denied as to this claim.

II.     Motion to Strike

        In its Motion to Strike, Nationstar moves to strike the report of the Robinsons' expert

witness, Geoffrey Oliver, on the grounds that (1) Oliver was hired pursuant to an ethically



                                                 24
improper contingency fee agreement; and (2) his testimony does not meet the requirements of

Federal Rule of Evidence 702 and Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579

(1993).

          A.     Contingency Fee Arrangement

          During discovery, Oliver revealed that his fee arrangement with the Robinsons includes a

flat fee for his expert services, but that a portion of the fee is contingent on the certification of a

class in this case. Nationstar asserts that Oliver's testimony should be stricken because this fee

arrangement includes an unethical contingency fee. See Farmer v. Ramsay, 159 F. Supp. 2d 873,

883 (D. Md. 2001) (striking expert testimony because of a contingent fee arrangement), aff'd, 43

F. App'x 547 (4th Cir. 2002) (affirming without addressing the propriety of the striking of the

expert testimony).    In support of this argument, Nationstar contends that the ethical rules for

attorneys prohibit contingency fee arrangements with expert witnesses. The Court does not find

such a prohibition in the Maryland Attorneys' Rules of Professional Conduct. The relevant rule

prohibits an attorney from "offer(ing] an inducement to a witness that is prohibited by law." Md.

Rules ~ 19-303.4(b) (2018). The comments to that rule state that the "common law rule in most

jurisdictions is ... that it is improper to pay an expert witness a contingent fee." Id. ~ 19-303.4

cmt.3. Neither the rule nor the comment, however, state whether Maryland is one such jurisdiction.

Indeed, since previous versions of the Maryland rule expressly stated that contingency              fee

arrangements for experts were forbidden, but that explicit language was removed, it is reasonable

to conclude that the amendment changed the rule in Maryland to no longer bar contingency fee

arrangements.    See Md. Rules Profl Conduct 3.4 cmt. (2000) (reflecting that the prior version of

the rules of professional conduct prohibited an attorney from "acquiesc(ing] in the payment of

compensation to a witness contingent on the content of his testimony or the outcome ofthe case").



                                                  25
Where a contingency fee arrangement for expert witnesses is not expressly prohibited by the

Maryland Rules of Professional Conduct, the Court declines to find that the fee arrangement here

constituted an ethical violation.

        Moreover, even if the fee arrangement violated the ethical rules for attorneys, "it does not

follow that evidence obtained in violation of the rule is inadmissible."   Tagatz v. Marquette Univ.,

861 F.2d 1040, 1042 (7th Cir. 1988) (distinguishing between a rule of professional conduct and

admissibility of evidence); cf Universal Athletic Sales Co. v. Am. Gym, Recreational & Athletic

Equip. Corp., 546 F.2d 530, 538-39 (3d Cir. 1976) (holding that while it may be unethical for a

lawyer to testify on behalf of a client as an expert, "it does not necessarily follow that any alleged

professional   misconduct"    would require exclusion of the testimony           because the rules of

professional conduct do "not delineate rules of evidence"); United States v. Fogel, 901 F.2d 23,

26 (4th Cir. 1990) (citing Universal Athletic favorably for this proposition).    The Federal Rules of

Evidence do not prohibit these kinds of arrangements.       See Fed. R. Evid. 702, 703. Rather than

rendering the testimony inadmissible, the fee arrangement is relevant to the expert's credibility.

Tagatz, 861 F.2d at 1042; cf United States v. Valona, 834 F.2d 1334, 1344 (7th Cir. 1987)

(holding, in the context of an informant who is paid a contingent fee, that the fee should be treated

"as a credibility factor").

        Nationstar's   reliance on Accrued Financial Services v. Prime Retail, Inc., 298 F.3d 291

(4th Cir. 2002), is misplaced.      In Accrued Financial, the United States Court of Appeals for the

Fourth Circuit held that where commercial real estate tenants assigned their potential claims

against their landlords to a commercial real estate auditor under an arrangement through which the

auditor would receive a percentage of any recovery in litigation, the assignments violated public

policy because where the auditor's employees could testify in such litigation, the assignments



                                                   26
"provide for supplying expert testimony for a contingent fee." Id at 300. The public policy

interest at issue was one against "stirring up litigation or promoting litigating for the benefit of the

promoter rather than for the benefit of the litigant or the public," an interest not implicated in the

same manner by the fee arrangement with the particular expert witness in this case. Id at 300.

Moreover, although the court stated that an arrangement for providing expert testimony for a

contingent fee would violate public policy, the court did not address the question of the

admissibility of evidence at issue here. See id

        Where Accrued Financial addresses a different scenario with a different remedy, the Court

does not find that it requires that the testimony of an expert witness paid on contingency fee basis

must be excluded. Rather, the Court finds, based on the reasoning of Tagatz and Universal Athletic

Sales, that the potential violation of an ethical rule does not itself make Oliver's testimony

inadmissible.   See Tagatz, 861 F.2d at 1042. The fee arrangement will be considered as an issue

potentially affecting the credibility, rather than the admissibility, of the expert testimony. See id

        B.      Daubert

        Nationstar also argues that Oliver's report should be stricken as unreliable under the

Federal Rules of Evidence and Daubert.        Rule 702 permits an expert to testify if the testimony

"will help the trier of fact to understand the evidence or to determine a fact in issue," "is based on

sufficient facts or data," and "is the product of reliable principles and methods," and if the expert

has "reliably applied the principles and methods to the facts of the case." Fed. R. Evid. 702. When

considering whether expert testimony is reliable or should be excluded, the court considers the

following factors:

        (1) [W]hether a theory or technique can be or has been tested; (2) whether it has
        been subjected to peer review and publication; (3) whether a technique has a high
        known or potential rate of error and whether there are standards controlling its



                                                   27
        operation; and (4) whether the theory or technique enjoys general acceptance within
        a relevant scientific community.

Hickerson v. Yamaha Motor Corp., 882 F.3d 476,480 (4th Cir. 2018) (quoting Cooper v. Smith &

Nephew, Inc., 259 F.3d 194, 199 (4th Cir. 2001)). The inquiry is meant to be "flexible" and the

factors "helpful, not definitive." Id. (quoting Kumho Tire Co. v. Carmichael, 526 U.S. 137, 150-

51 (1999)). The court's analysis should focus "on the 'principles and methodology' employed by

the expert, not on the conclusions reached," Westberry v. Gislaved Gummi AB, 178 F.3d 257,261

(4th Cir. 1999) (quoting Daubert,        509 U.S. at 594-95),       and "whether the reasoning        or

methodology" is "scientifically valid" and "properly can be applied to the facts in issue," Cooper

v. Smith & Nephew, Inc., 259 F.3d 194, 199 (4th Cir. 2001) (quoting Daubert, 509 U.S. at 592-

93).

        "When an expert's report or testimony is 'critical to class certification,''' the district court

"must make a conclusive ruling on any challenge to that expert's qualifications or submissions

before it may rule on a motion for class certification." Messner v. Northshore Univ. HealthSystem,

669 F.3d 802,812 (7th Cir. 2012). An expert's testimony is "critical" where it is "important to an

issue decisive for the motion for class certification." Id. Since neither party contends that Oliver's

testimony and report are not "critical," the Court must address the Daubert challenge before

reaching the question of class certification.

        Oliver's expert report focuses on the use of Nationstar's internal databases to determine

whether Nationstar has systematically failed to comply with various requirements of Regulation

X. For the requirements that hinge on the timing of a communication or response, Oliver's

methodology    consists of using Nationstar's      data from the LSAMS and FileNet software

applications relating to a sample of 400 loans to identify the dates when certain events occurred-

such as the filing of a loan modification application, when a loan modification application became


                                                  28
complete, and the sending of an acknowledgment        or decision letter to a borrower-and      then

counting the days between the dates to assess whether a RESP A timing requirement was satisfied.

From this approach, Oliver concluded that for approximately 60 percent of the sampled loans,

Nationstar failed to comply with the requirement that it inform the borrower of loss mitigation

application determination within 30 days of receiving a complete application.          Likewise, he

concluded that for approximately 53 percent of sampled loans, Nationstar failed to comply with

the requirement of acknowledging receipt of the application within five days.

       For the Regulation X provisions that require the servicer to communicate              specific

information to a borrower, Oliver's methodology involves reviewing a sampie of loan files and

identifying a specific communication to a borrower based on the file name. Because Nationstar

employees used standard templates to communicate          with borrowers, Oliver concluded that

Regulation X violations can be identified through the existence of noncompliant templates and the

dates that those templates were in use. From this methodology, Oliver concluded that Nationstar

failed to inform borrowers of their appeal rights in 39 percent of the sampled loans and failed to

exercise reasonable diligence by improperly requested the same documentation already provided

in 18 percent of the loans. To calculate damages, Oliver stated that he would look to data from

the LSAMS application, including data tables that contain fee information, to identify fees that

would not have been charged but for Nationstar's various RESP A violations, but that he was not

able to evaluate this data in his report because it had not been provided to him. Thus, based on his

report and experience, Oliver concludes that Nationstar "failed to comply" with Regulation X and

that it is possible to "identify violations" of Regulation X "using the methodologies" he described,

without the necessity of a file-by-file review. MCC JR 0003.




                                                 29
        In its Motion to Strike, Nationstar argues that Oliver's methodology has not been peer

reviewed, has a high error rate because he used the wrong data fields to identify the dates of events,

failed to consider the timing of foreclosure sales relative to the dates of the submission of loan

modification applications, and did not propose a specific methodology for calculating damages.

The fact that Oliver's methodology has not been subjected to peer review and that he has not

published any articles about it does not invalidate it. As the Supreme Court noted in Kumho Tire

Co. v. Carmichael, 526 U.S. 137 (1999), Daubert "made clear that its list of factors was meant to

be helpful, not definitive," and it is not always the case that an expert witness's claim will have

been subjected to peer review.     Id at 151. "[A] trial court should consider the specific factors

identified in Daubert where they are reasonable measures of the reliability of expert testimony."

Id at 152. Because Oliver analyzed proprietary databases and data specifically disclosed for this

litigation pursuant to a protective order, such that Oliver's peers lack access to the same

information, Oliver's expert testimony is not of the type that ordinarily would be subject to peer

review, and it would be unfair to require "general acceptance within a relevant scientific

community."    Hickerson, 882 F.3d at 480 (quoting Cooper, 259 F.3d at 199).

        As for the claims of errors in Oliver's analysis, although this criticism is couched as his

"misunderstanding    the nature of Nationstar's   various databases," Nationstar largely challenges

Oliver's failure to use particular data fields, some which were never made available to him. It

does not mount any persuasive attack on Oliver's "principles and methodology," Westberry, 178

F.3d at 261, which largely consisted of counting the number of days between events and reviewing

files for a particular   loan to determine whether they contained certain standard content.

Nationstar's criticism that Oliver failed to use the correct data field to identify the date when a loss

mitigation application was complete, and failed to consider the timing of application relative to



                                                  30
the date of scheduled foreclosure sale, ring hollow because Nationstar provided to Oliver only

limited data fields, which did not contain clear field names or definitions. The data derived from

scripts written by another expert, Abraham J. Wyner, without the benefit of seeing the databases,

a process necessitated by Nationstar's     unwillingness or inability to produce the relevant data.

Notably, Oliver's analysis did not consider foreclosure information because the data produced did

not include dates of foreclosure sales. Where it is now apparent, in hindsight, that Nationstar was

permitted to withhold relevant and necessary data in the discovery process, it is unsurprising that

Nationstar employees would then review loan files, with their complete data, and identify

problems.   But where the broad methodology is sound, the lack of consideration of unproduced

data cannot provide a basis to strike the expert witness's testimony.      Rather than striking the

testimony, the Court may need to consider permitting supplemental discovery to correct for the

lack of relevant data not previously made available to Oliver.

       Finally, to the extent that Oliver did not execute his stated methodology for identifying

damages, that limitation is again based in part on Nationstar's      failure to make relevant data

available to him.   Particularly where a class may be certified even if individualized damages

calculations would be necessary, the incomplete nature of the damages analysis does not provide

a basis for striking Oliver's expert testimony. See Tyson Foods v. Bouaphakeo, 136 S. Ct. 1036,

1045 (2016) ("When 'one or more of the central issues in the action are common to the class and

can be said to predominate, the action may be considered proper under Rule 23(b)(3) even though

other important matters will have to be tried separately, such as damages or some affirmative

defense peculiar to some individual class members.'" (quoting 7AA Charles Allan Wright et aI.,

Federal Practice and Procedure   S   1778 (3d ed. 2005))). Because Oliver's methodology is reliable




                                                  31
within the meaning of Federal Rule of Civil Procedure 702 and Daubert, Nationstar's Motion to

Strike will be denied.

III.    Motion for Class Certification

        In their Motion for Class Certification, the Robinsons seek certification of two classes. The

"Nationwide Class" is composed of "[a]ll persons in the United States that submitted a loss

mitigation application to Nationstar after January 10, 2014, and through the date of the Court's

certification order."    Mot. Class Cert. ("MCC") 2, ECF No. 218.           The "Maryland Subclass"

consists of "[a]ll persons in the State of Maryland that submitted a loss mitigation application to

Nationstar after January 10, 2014, and through the date of the Court's certification order."        Id.

Since the parties do not argue that the Nationwide Class and the Maryland Subclass differ for the

purposes of the class certification analysis, the Court will analyze them together.

        First, as a threshold matter, the Court notes that in ruling on Nationstar's       Motion for

Summary Judgment, it will grant judgment in favor of Nationstar as to Mrs. Robinson's claims,

Mr. Robinson's RESPA claims under 12 C.F.R.           S   1024.41(f), (g), and (h), and Mr. Robinson's

MCPA claim under sections 13-301 and 13-303. See supra parts LB.l, LB.3, LC.I. "[N]amed

class representatives [must] demonstrate standing through a 'requisite case or controversy between

themselves personally and defendants,' not merely allege that 'injury has been suffered by other,

unidentified members of the class to which they belong and which they purport to represent.'"

Cent. Wesleyan Col!. v. WR. Grace & Co., 6 F.3d 177, 188 (4th Cir. 1993) (quoting Blum v.

Yaretsky, 457 U.S. 991, 1001 n.13 (1982)).     Since Mrs. Robinson may not bring a claim under

Regulation X, she may not be a named class representative.       Similarly, since Mr. Robinson has not

suffered injury under these provisions, he may not bring those claims on behalf of the class. See

Lierboe v. State Farm Mut. Auto. Ins. Co., 350 F.3d 1018, 1023 (9th Cir. 2003) ("[I]fLierboe       has



                                                 32
no stacking claim, she cannot represent others who may have such a claim, and her bid to serve as

a class representative must fail."); cf Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338,348-49 (2011)

("[A] class representative must be part of the class and possess the same interest and suffer the

same injury as the class members." (quoting East Tex. Motor Freight System, Inc. v. Rodriguez,

431 U.S. 395,403 (1977))).

        A.      Legal Standard

        A class action allows representative parties to prosecute not only their own claims, but also

the claims of other individuals which present similar issues. Thorn v. Jefferson-Pilot Life Ins. Co,

445 F.3d 311, 318 (4th Cir. 2006). The use of a class action is primarily justified on the grounds

of efficiency, because it advances judicial economy to resolve common issues affecting all class

members in a single action. Id. Because of the need to protect the rights of absent plaintiffs to

assert different claims and of defendants to assert facts and defenses specific to individual class

members, courts must conduct a "rigorous analysis" of whether a proposed class action meets the

requirements of Federal Rule of Civil Procedure 23 before certifying a class. See id. Courts have

wide discretion to certify a class based on their familiarity with the issues and potential difficulties

arising in class action litigation. See, e.g., Wardv. Dixie Nat. Life Ins. Co., 595 F.3d 164, 179 (4th

Cir. 2010). A plaintiff has the burden to show that all of the necessary prerequisites for a class

action have been met. Gunnells v. Healthplan Serv., Inc., 348 F.3d 417,458 (4th Cir. 2003).

        The first of these prerequisites is that the class must exist and be "readily identifiable" or

"ascertainable" by the court through "objective criteria." EQT Prod. Co v. Adair, 764 F.3d 347,

359-60 (4th Cir. 2014). While it is not necessary to identify every class member at the time of

certification for a class to be "ascertainable," a class cannot be certified if its membership must be

determined through "individualized fact-finding or mini-trials." Id. at 358. For example, in EQT,



                                                   33
the court concluded that a proposed class of all individuals who owned an interest in a gas estate

was not ascertainable      because the actual owners could be determined             only through    an

individualized review of land records. Id. at 359-60.

         If a class is ascertainable, it must then satisfy all four elements of Rule 23(a): numerosity,

commonality, typicality, and adequacy. To satisfy the numerosity requirement, the proposed class

must be so numerous that "joinder of all members is impracticable."       Fed. R. Civ. P. 23(a)(1). In

assessing this element, "numbers alone are not controlling" and a district court should consider

"all of the circumstances of the case." Ballard v. Blue Shield of S. W Va., Inc., 543 F.2d 1075,

1080 (4th Cir. 1976). The Fourth Circuit has stated that 74 members is "well within the range

appropriate for class certification," Brady v. Thurston Motor Lines, 726 F.2d 136, 145 (4th Cir.

1984), and has upheld the certification ofa class with as few as 18 members, Cypress v. Newport

News Gen. & Nonsectarian Hasp. Ass 'n, 375 F.2d 648, 653 (4th Cir. 1967). However, the burden

is on the plaintiffs to show that other class members exist and that their joinder is impracticable; a

court may not rely on mere speculation that numerosity has been satisfied. See Hayes v. Wal-Mart

Stores, Inc., 725 F.3d 349,356-57      (3d Cir. 2013); Poindexter v. Teubert, 462 F.2d 1096, 1097

(4th Cir. 1972).

        Commonality requires that a class have "questions of law or fact common to the class"

which are capable of classwide resolution, such that the determination of the truth or falsity of the

common issue "will resolve an issue that is central to the validity of each one of the claims in one

stroke." Fed. R. Civ. P. 23(a)(2); Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338,350 (2011).

        As for typicality, the named plaintiff must be "typical" of the class, such that that the class

representative's   claim and defenses are "typical of the claims or defenses of the class" in that

prosecution of the claim will "simultaneously tend to advance the interests of the absent class



                                                  34
members."    Fed. R. Civ. P. 23(a)(3); Deiter v. Microsoft Corp., 436 F.3d 461, 466-67 (4th Cir.

2006). The plaintiff s claim "cannot be so different from the claims of absent class members that

their claims will not be advanced by" proof of the plaintiffs own individual claim. Deiter, 436

F.3d at 466-67. In analyzing this question, a court compares the class representative's   claims and

defenses to those of the absent class members, considers the facts needed to prove the class

representative's   claims, and assesses the extent to which those facts would also prove the claims

of the absent class members. Id. These claims do not have to be factually or legally identical, but

the class claims should be fairly encompassed by those of the named plaintiffs.        Broussard v.

Meineke Discount Muffler Shops, Inc., 155 F.3d 331, 344 (4th Cir. 1998).

        Finally, the named plaintiff must "fairly and adequately protect the interests of class"

without a conflict of interest with the absent class members.    Fed. R. Civ. P. 23(a)(4); Ward v.

Dixie Nat'l Life Ins. Co., 595 F.3d 164, 179-80 (4th Cir. 2010). A conflict of interest will not

defeat the adequacy requirement when "all class members share common objectives[,] the same

factual and legal positions, and ... the same interest in establishing the liability of defendants."

Ward, 595 F.3d at 180 (quoting Gunnells, 348 F.3d at 430). Moreover, the conflict must not be

"merely speculative or hypothetical."    Id.

        If the named plaintiff satisfies each of these requirements under Rule 23(a), the Court must

still find that the proposed class action fits into one of the categories of class action under Rule

23(b) in order to certify the class.    A class action may be maintained under Rule 23(b)(3) if

common questions of law or fact "predominate over any questions affecting only individual

members" and a "class action is superior to other available methods for fairly and efficiently

adjudicating the controversy."    Fed. R. Civ. P. 23(b)(3). Factors "pertinent" to the predominance

and superiority requirements include the "class members' interests in individually controlling" the



                                                  35
litigation, whether litigation on the matter has already been begun by other class members, whether

concentrating the litigation in one forum is desirable or undesirable, and the potential difficulties

managing the class action presents.            Id.   Although similar to Rule 23(a)'s        commonality

requirement, the test for predominance under Rule 23(b)(3) is "far more demanding" and "tests

whether proposed classes are sufficiently cohesive to warrant adjudication by representation."

Amchem Prods. v. Windsor, 521 U.S. 591, 623-24 (1997). The predominance and superiority

requirements         under Rule 23(b)(3) are designed to ensure that the class action "achieve[s]

economies of time, effort, and expense, and promote [s] ... uniformity of decision as to persons

similarly situated, without sacrificing procedural fairness or bringing about other undesirable

results."        Gunnells, 348 F.3d at 424 (quoting Amchem, 521 U.S. at 615). If the named plaintiff

satisfies all of the Rule 23(a) requirements and the Rule 23(b)(3) requirements,                then class

certification is appropriate.

            Finally, the Court notes that a decision to certify a class is based on whether or not a

putative class satisfies the Rule 23 factors, not on a preliminary assessment of the underlying merits

of the claim. See Eisen v. Carlisle & Jacquelin, 417 U.S. 156,178 (1974) ("In determining the

propriety of a class action, the question is not whether the plaintiff or plaintiffs have stated a cause

of action or will prevail on the merits, but rather whether the requirements of Rule 23 are met. ").

            B.        12 C.F.R. ~ 1024.41(c)(1)(i) and (d)

            First, Nationstar correctly notes that Mr. Robinson, in his Motion, and Oliver, in his expert

report, do not put forward any evidence establishing that the necessary prerequisites for a class

action have been met with respect to the claim that Nationstar did not evaluate borrowers "for all

loss mitigation options available to the borrower," in violation of 12 C.F.R.         S   1024.41(c)(1)(i).

Since it is the plaintiff s burden to establish that the requirements of Rule 23 have been met and



                                                      36
Mr. Robinson has failed to do so, the Motion for Class Certification will be denied as to any claims

that Nationstar violated 12 C.F.R.   S 1024.41(c)(l)(i).
       Likewise, Oliver's expert report provides no analysis on how Nationstar's databases allow

for a systematic determination whether Nationstar failed to inform borrowers of the specific

reasons for the servicer's decision to deny each loan modification option, in violation of 12 C.F.R.

S 1024.41(d).   Accordingly, the Motion is denied as to such claims.

       C.       Rule 23(a)

       The Nationwide Class and the Maryland Subclass are ascertainable and satisfy the Rule

23(a) factors. For purposes of ascertainability, the requirements of12 C.F .R.     S 1024.41 (b)(2)(i)(B)
and Md. Code Ann., Com. Law        S 13- 316( c) are triggered   upon the submission of a loss mitigation

application, while 12 C.F.R.   S   1024.41(c) and (d) impose obligations on a loan servicer once it

receives a "complete loss mitigation application" and once the completed application is denied.

Potentially eligible class members for all ofthese provisions can be identified through the LSAMS

and Remedy data that marks that an application was received, identified as complete, and denied.

See MCC JR0529-31.       Because such information is stored electronically and based on objective

criteria, the members of the class will be ascertainable without significant administrative burden.

See Krakauer v. Dish Network, L.L.C, 925 F.3d 643, 658 (4th Cir. 2019) (noting that the purpose

of certifying a class "is not to identify every class member at the time of certification, but to define

a class in such a way as to ensure that there will be some administratively feasible [way] for the

court to determine whether a particular individual is a member at some point" (internal citation

omitted) (quoting EQT Production Co. v. Adair, 764 F.3d 347,358 (4th Cir. 2014))). Moreover,

the possibility that some members of the class as defined by the Robinsons have not suffered any

injury cognizable under RESP A or MCP A does not preclude certifying the class. See Torres v.



                                                    37
Mercer Canyons Inc., 835 F.3d 1125, 1137 (9th Cir. 2016) ("[F]ortuitous non-injury to a subset of

class members does not necessarily defeat certification of the entire class, particularly as the

district court is well situated to winnow out those non-injured members at the damages phase of

the litigation, or to refine the class definition."); see also 1 William Rubenstein et aI., Newberg on

Class Actions ~ 2:3 (5th ed. 2011) ("[T]he possibility that a well-defined class will nonetheless

encompass some class members who have suffered no injury ... is generally unproblematic as the

non-injured parties can just be sorted out at the remedies phase of the suit."). Nationstar also does

not argue that the class is not numerous, as there approximately 33,855 members who submitted

loss mitigation applications from January 10,2014 to March 30,2014.         And given that the class

includes all borrowers who have submitted an application since January 10,2014, joinder of all

members is eminently impractical.

        The commonality requirement is also met. Nationstar admits that in March 2014, two

months after the implementation date of Regulation X, it had not yet updated its systems to comply

with the regulation. As a result, the Robinsons' claim that Nationstar violated certain Regulation

X procedures with respect to their loan modification application and those of the class members.

While the date that Nationstar's      systems came into compliance. is unknown, Nationstar's

systematic noncompliance presents common questions of law and fact for all class members.

Moreover, whether Nationstar engaged in a "pattern or practice" of Regulation X violations, within

the meaning of 12 U.S.C. 2605(f), is common question oflaw and fact that Mr. Robinson and the

class members would all be required prove in their individual cases in order to qualify for statutory

damages. See Baby Nealfor and by Kanter v. Casey, 43 F.3d 48,56-57            (3d Cir. 1994) (noting

that a single common issue is sufficient to meet the commonality requirement).        That claim will

be subject to common proof, namely sampling and analysis of loan files along the lines suggested



                                                  38
by Oliver. See Tyson Foods, 136 S. Ct. at 1046-47 (holding that representative sampling was a

permissible method to prove whether time spent donning and doffing gear resulted in violations

of the Fair Labor Standards Act). Indeed, Nationstar does not seriously contest the commonality

prong.

         Since the Court has already concluded that Nationstar is entitled to summary judgment on

the Robinsons' claims under 12 C.F.R.    S 1024.41(f),   (g), and (h), and Md. Code Ann., Com. Law

SS   13-301 and 13-303, and that Mr. Robinson therefore may not assert such claims on behalf of

the class, Mr. Robinson's remaining claims and defenses are typical of the class members.          See

McGraw, 646 F.2d at 176. Like the class members, to prove his case, Mr. Robinson will have to

show that Nationstar    failed to timely and appropriately       respond to his loan modification

applications by pointing to the dates of his submissions and the dates and contents of Nations tar's

responses. While the particulars of Mr. Robinson's application process will not necessarily prove

that Nationstar mishandled the applications of other individual class members, these facts fairly

encompass the types of claims that would be brought by the members of the class. See Broussard,

155 F.3d at 344. Although each class member must individually show that they suffered "actual

damages" under 12 U.S.C. 2605(f)(2), "Rule 23 contains no suggestion that the necessity for

individual   damage determinations     destroys   commonality,    typicality,   or predominance,    or

otherwise forecloses class certification." Gunnells, 348 F.3d at 427-28. Furthermore, Nationstar's

argument that the Robinsons are not typical largely recycles the same arguments made in the

Motion for Summary Judgment.         "[A]n evaluation of the merits to determine the strength of

plaintiffs' case is not part of a Rule 23 analysis." Gariety v. Grant Thornton, LLP, 368 F.3d 356,

366 (4th Cir. 2004). Since the Court already considered and ruled on these issues, see supra part

LB, it will not revisit those arguments here.



                                                  39
         Finally, the Court finds that Mr. Robinson will adequately represent the absent class

members.      Mr. Robinson's counsel is experienced in complex civil litigation and class action

litigation.   Although Nationstar argues that Mr. Robinson has a conflict of interest because he

wishes to avoid foreclosure and to delay payments on his mortgage, the record does not reflect that

proposition. While Mr. Robinson sought to reduce his monthly mortgage payment in applying for

a loan modification, his deposition testimony reflects that he understands that the present lawsuit

contends that Nationstar did not process the Robinsons' loan modification application correctly.

Since Mr. Robinson has the same goal as the other class members of establishing that Nationstar

violated Regulation X with respect to his loan, he will adequately protect their interests.

         D.      Rule 23(b )(3)

         Since the Rule 23(a) factors are satisfied, the Court will now consider whether the Rule

23(b )(3) predominance and superiority considerations are met. A class action is a superior means

for "fairly and efficiently adjudicating" whether Nationstar has violated Regulation X and section

3-316(c) of the MCPA. Fed. R. Civ. P. 23(b)(3). The Robinsons assert, and Nationstar does not

argue otherwise, that litigation regarding Regulation X is not proceeding against Nationstar in

another forum. There is no reason to conclude that individual class members have any particular

interest in individually controlling the litigation through separate actions, or that this Court is an

undesirable forum to host this litigation, since Nationstar services loans in this district, is subject

to jurisdiction here, and has presented no argument that Maryland is an inconvenient forum. Class

litigation would also promote consistent results on the common question whether Nationstar

engaged in a pattern or practice of violating Regulation X and would provide Nationstar with

finality and closure on that issue. See Stillmockv. Weis Markets, Inc., 385 F. App'x 267, 275 (4th




                                                  40
Cir. 2010) (considering consistency of results that provide finality to the defendant as favoring a

finding of superiority).

        Since the MCPA and Regulation X allow recovery only of "economic damages,", Md. Code

Ann., Com. Law      S   13-3l6(e)(1),   and "actual damages," 12 U.S.C.      S 2605(f),   caused by the

violation, which likely consist of administrative fees and costs, the individual recovery available

for each class member would likely be low, far below the cost of litigating the claims themselves.

Individual damages would be below the cost of litigation even if each class member could establish

that Nationstar's conduct consisted of a pattern or practice of violating Regulation X, because the

statute limits such damages to $2,000 per borrower.       12 U.S.C.   S 2605(f)(1).   Where the cost of

litigation as compared to the potential recovery gives class members little incentive to bring suit,

and there is little reason to individually control the litigation, a class action is a superior method to

vindicate the rights of class members. See Stillmock, 385 F. App'x at 274 ("[T]here is no reasoned

basis to conclude that the fact that an individual plaintiff can recover attorney's fees in addition to

statutory damages of up to $1,000 will result in enforcement of [the Fair Credit Reporting Act] by

individual actions of a scale comparable to the potential enforcement by way of class action.").

        Finally, the Court finds that common issues of law and fact predominate.          In focusing on

whether RESP A violations can be established through computerized analysis rather than individual

file review, the parties lose track of the fact that because statutory damages are predicated on a

finding that there has been a pattern or practice ofRESPA violations, that issue common to almost

any individual claim plays an outsized role in the predominance analysis. First, to the extent that

there was a period of time during which Nationstar failed to implement procedures to comply with

RESP A, the facts establishing such a gap would be highly relevant to a pattern or practice

determination and would be common in every case. More importantly, while a determination of



                                                   41
an individual violation would not require extensive analysis, specific proof of a pattern or practice

of RESP A violations in any individual case would be a substantial undertaking, likely requiring

the same type of complex analysis proposed here: a sampling of Nationstar files, compilation of

all relevant data for such files, expert analysis to identify violations, and an assessment whether

the identified violations are sufficient to establish a pattern or practice of violations.    Where the

results of such an analysis would apply to any individual claim, it would be highly inefficient and

wasteful to require duplicative analysis in each such case. To the extent that, as Nationstar claims,

such a determination could not be fully accomplished through computerized analysis alone, the

resources needed to resolve this question would be even greater, such that the importance of having

it resolved in a common fashion for all claims would be heightened. Thus, the nature of the proof

of whether there has been a pattern or practice of RESP A violations provides substantial support

for a finding of predominance.

        Furthermore, the Robinsons have made a sufficient showing that a central computerized

analysis of Nationstar data would substantially, if not completely, resolve questions of whether

RESP A violations occurred. Although based on imperfect data, Oliver's expert report reveals that

such analysis can substantially address whether Nationstar violated 12 C.F.R       S   1024.41(b)(2)(B),

which requires that an acknowledgment          letter be sent within five days of receipt of a loan

modification application; or 12 C.F.R.   S   1024.41(c)(l)(ii), which requires a servicer to respond to

a completed loan modification application; or Md. Code Ann., Com. Law              S   13-316(c), which

requires a response to a loan modification application within 15 days.           Proof of these claims

requires a showing of the dates that an application was received, an acknowledgment letter was

sent, an application became complete, Nationstar sent a decision letter to the borrower, and a

foreclosure sale is scheduled. See 12 C.F.R      S   1024.41 (b)(2)(B), (c)(l)(ii); Md. Code Ann., Com.



                                                     42
Law   S   13-316(c).     These events will be represented by discrete data points in Nationstar's

databases, such that these violations may be proved through that data.

          For example, Nationstar's   own internal procedures reveal that when a loss mitigation

application is received, a processor reviews it to determine if all required information and

documents have been received, and enters one code, specifically "code HMPC" in LSAMS

signifying "Financial Application Complete," and a different code, specifically "code HMP A,"

signifying "Financial Application Incomplete."     MCC JR 318, 530-531. Although this data was

not provided to Oliver, there is no reason it could not be produced and used to make determinations

on the timeliness of decisions on loss mitigation applications.   Likewise, the articulated concern

that Nationstar would not be required to respond to loss mitigation applications filed within a

certain number of days of a foreclosure sale, can be addressed through the provision of data relating

to the dates of scheduled foreclosure sales.

          Nationstar's   claim that the above-described   coding is not dispositive,     because   an

underwriter could subsequently determine that more information was needed after all, is not

persuasive.    This argument runs contrary to the plain language of Nationstar's    own procedures,

which describe the application as "complete" based on the processor's determination, leading to

the referral of the complete package to an underwriter. MCC JR 530. Moreover, Nationstar cites

no authority for the proposition that a loss mitigation application would not be deemed "complete"

for purposes of RESP A upon such a formal designation, and any rule that would deem such an

application incomplete in the event that an underwriter subsequently decided to ask for additional

material would be entirely unworkable.       Thus, the Court concludes that common computerized

analysis can largely answer the question of whether Nationstar violated these RESPA provisions

with respect to individual borrowers.



                                                  43
        At a minimum, the question of when a loss mitigation application is "complete" under

RESPA within the workflow of Nations tar-whether         at the time of the processor's designation of

the file as complete or at a later stage-is    a significant unresolved question of law and fact that

would be common to all RESPA claims against Nationstar.           Because such a common question

would have to be resolved in many if not all individual cases, it advances, rather than undermines,

the argument in favor of predominance.

        Finally, where Nationstar has offered no specific argument in its brief, beyond those

addressed above, to refute Oliver's proffered analysis for identifying RESP A violations arising

from the failure to notify borrowers of their appeal rights or the failure to exercise diligence in

requesting documents based on repeated requests for the same documents,                12 C.F.R. ~~

1024.41 (c)(l)(ii),   1024.4l(b)(1),   the Court concludes that common computerized analysis will

substantially advance the resolution of such claims, even if not entirely eliminating the need for

reviewing certain specific file documents. Thus, the Court concludes that, while Nationstar may

have defenses as to some borrowers, the common proof that establishes the asserted violations, as

well as the common question of whether the Robinsons can prove a pattern-or-practice violation

by Nationstar, will predominate over the individual issues as to these claims.

        The fact that each borrower must individually show damages under 12 U.S.C. ~ 2605(t)(2)

is not fatal to the predominance inquiry. Gunnells, 348 F.3d at 429 ("(TJhe need for individualized

proof of damages alone will not defeat class certification.").   While every class member will have

to establish damages, that calculation will not be "particularly       complex," as it will require

identifying administrative      costs and fees that would not have occurred but for the RESP A

violation. Id. Furthermore, determining whether statutory damages are available will require no

individualized consideration, because the pattern-or-practice     claim "would be based solely on"



                                                   44
Nationstar's conduct and can be established through sampling. Id. While class members would

not be eligible for statutory damages unless actual damages are shown, see 12 U.S.C.            S 2605(f)(2);
Wirtz, 886 F.3d at 719-20, that the individualized damages inquiry would need to precede the

award of statutory damages based on a finding of a pattern-or-practice of RESP A violations is a

distinction without a difference: whether individual damages are shown before or after the pattern-

or-practice liability, the common issues of liability predominate over the individualized questions

of damages.

          Therefore, the Court will grant in part and deny in part the Motion for Class Certification.

Certification will not be granted as to the claims under 12 C.F.R.           S 1024.4l(f),   (g), and (h), and

Md. Code Ann., Com. Law           SS   13-301 and 13-303, because the Robinsons do not have standing

to bring those claims.          Certification will also be denied as to the claim under 12 C.F.R.

SS   1024.41(c)(l)(i)   and (d), because the Robinsons            made no showing that the Rule 23

requirements were met. Because all of the Rule 23(a) and (b)(3) requirements are met as to a class

asserting violations of 12 C.F.R        S   1024.41(b)(1), (b)(2)(i)(B), and (c)(1)(ii) and Md. Code Ann.,

Com. Law      S   13- 316( c), the Court will grant class certification as to those class members and

claims.

                                                CONCLUSION

          For the foregoing reasons, Nationstar's Motion for Summary Judgment will be GRANTED

IN PART and DENIED IN PART. The Motion will be granted as to all of Tamara Robinson's

claims and as to Demetrius Robinson's claims under 12 C.F.R.            S   1024.41(f), (g), and (h) and Md.

Code Ann., Com. Law         S   13-301 and 303. It will be otherwise denied. Nationstar's Motion to

Strike will be DENIED.          The Robinsons' Motion for Class Certification will be GRANTED IN

PART and DENIED IN PART. Class certification will be granted, with Demetrius Robinson as



                                                        45
the named plaintiff, as to both the Nationwide Class and the Maryland Class for the claims under

12 C.F.R   9   1024.41(b)(2)(i)(B), which requires that an acknowledgment letter be sent within five

days of receipt of a loss mitigation application; 12 C.F.R.    9 1024.41(c)(l)(ii),   which requires a

servicer to respond to a loan modification application within 30 days of receipt of a complete loss

mitigation application and provide notice of appeal rights; 12 C.F.R          9 1024.41(b)(l),   which

requires reasonable     diligence in obtaining documents     and information to complete a loss

mitigation application; and Md. Code Ann., Com. Law       9 13-316(c),   which requires a response to

a mortgage servicing complaint or inquiry within 15 days. The Motion will be otherwise denied.

A s~parate Order shall issue.




Date:   September 9,2019
                                                       THEODORE D. CHU
                                                       United States District Ju




                                                  46
